ACCEPTED
                                                                                         01-14-00628-CR
                                                                               FIRST COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                     3/5/2015 2:30:23 PM
                                                                                    CHRISTOPHER PRINE
                                                                                                  CLERK

                         No. 01-14-00628-CR
                                  In the
                           Court of Appeals                    FILED IN
                                                        1st COURT OF APPEALS
                                 For the                    HOUSTON, TEXAS
                         First District of Texas        3/5/2015 2:30:23 PM
                               At Houston               CHRISTOPHER A. PRINE
                       ♦                              Clerk

                              No. 1919049
              In the County Criminal Court at Law No. 14
                       Of Harris County, Texas
                       ♦
                        MANUEL NAVA, JR.
                                Appellant
                                    V.
                      THE STATE OF TEXAS
                                Appellee
                       ♦
     STATE’S MOTION FOR EXTENSION OF TIME TO FILE BRIEF
                         ♦
TO THE HONORABLE COURT OF APPEALS:

      THE STATE OF TEXAS, pursuant to TEX. R. APP. P. 2 & 10.5, moves for

an extension of time in which to file its appellate brief and in its motion, would

show the Court the following:

         1. The State charged appellant with one count of driving while

         intoxicated. (1 RR at 6) The trial court denied appellant’s motion to

         suppress evidence and appellant subsequently pled guilty to the court. (1

         RR at 4-5; CR – 67-68) Appellant was sentenced to one year Harris

         County Jail, probated for eighteen months. (CR – 69-70) Appellant filed

         a timely notice of appeal and the trial court certified that he had the right
            to appeal. (CR – 76-78) The State’s brief was due on March 5, 2015. The

            following facts are relied upon to show good cause for an extension of

            time to allow the State to file its brief:

               a. The undersigned attorney was not assigned this brief until
                   February 16, 2015.

               b. The undersigned attorney was involved in completing the
                   following written appellate projects during the time the
                   undersigned attorney was attempting to complete State’s reply
                   brief in this case:

                    (1)      Gary Martins v. State of Texas
                             No. 14-14-00688-CR
                             Brief Due: March 4, 2015
                    (2)      Brandon Morgan v. State of Texas
                             No. 14-14-00607-CR
                             Brief Due: March 4, 2015
                    (3)      Mark Soliz v. State of Texas
                             No. 14-14-00498-CR
                             Brief Due: March 13, 2015

        Consequently, the undersigned attorney has been unable to complete
        the State’s reply brief in this case in the time permitted despite due
        diligence, and the requested extension of time is necessary to permit
        the undersigned attorney to adequately investigate, complete, and
        file the State’s appellate brief for this cause. The State’s motion is
        not for purposes of delay, but so that justice may be done.


WHEREFORE, the State prays that this Court will grant a thirty day extension of

time for the undersigned attorney to complete and file the State’s appellate brief in

this case
Respectfully submitted,

/s/ Patricia McLean
PATRICIA MCLEAN
Assistant District Attorney
Harris County, Texas
1201 Franklin, Suite 600
Houston, Texas 77002-1923
(713) 755-5826
McLean_Patricia@dao.hctx.net
TBC No. 24081687
                        CERTIFICATE OF SERVICE

    This is to certify that a copy of the foregoing instrument will be served by
efile.txcourts.gov to:

Maverick Ray
1419 Franklin St, 2nd Floor
Houston, Texas 77002
maverickraylaw@gmail.com




                                                 /s/ Patricia McLean
                                                 PATRICIA MCLEAN
                                                 Assistant District Attorney
                                                 Harris County, Texas
                                                 1201 Franklin, Suite 600
                                                 Houston, Texas 77002-1923
                                                 (713) 755-5826
                                                 McLean_Patricia@dao.hctx.net
                                                 TBC No.24081687
Date: March 5, 2015